Citation Nr: 1010172	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs purposes.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from November 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Veteran testified before a Decision Review Officer in 
November 2007.  A transcript of that hearing is on file. 

The Veteran was scheduled for a hearing before the Board in 
Washington D.C. in August 2009.  However, he failed to attend 
that hearing, so his request for a hearing is deemed to have 
been withdrawn.  Generally see also 38 C.F.R. § 3.353(e) 
(stating in part that failure or refusal of the beneficiary 
after proper notice to request or  cooperate in testifying at 
a hearing will not preclude a rating decision based on the 
evidence of record).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.353 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, in 
adjudications as to the competency of a veteran, a veteran is 
not seeking a benefit.  Rather, a veteran is seeking a 
decision regarding how the benefits will be distributed.  
Compare 38 U.S.C. § 501(a)(4) with 38 U.S.C.A. §§ 5501-5504 
(West 2002).  Indeed this was the holding of the United 
States Court of Appeals for Veterans Claims in Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001)).  Accordingly, the VCAA is inapplicable 
in this case. 

Competency Law and Regulations

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  

Rating agencies have sole authority to make official 
determinations of competency and incompetency for purposes 
of: insurance, and, disbursement of benefits.  Such 
determinations are final and binding on field stations for 
these purposes.  38 C.F.R. § 3.353(b)(1).  

Where the beneficiary is rated incompetent, the Veterans 
Service Center Manager will develop information as to the 
beneficiary's social, economic and industrial adjustment; 
appoint (or recommend appointment of) a fiduciary to select a 
method of disbursing payment, or in the case of a married 
beneficiary, appoint the beneficiary's spouse to receive 
payments; and authorize disbursement of the benefit.  
38 C.F.R. § 3.353(b)(2).  

If in the course of fulfilling responsibilities the Veterans 
Service Center Manager develops evidence indicating that the 
beneficiary may be capable of administering funds payable 
without limitation, he or she will refer that evidence to the 
rating agency with a statement as to his or her findings.  
The rating agency will consider this evidence, together with 
all other evidence of record, to determine whether its prior 
determination of incompetency should remain in effect.  
Reexamination may be requested as provided in 38 C.F.R. 
§ 3.327(a) if necessary to properly evaluate the 
beneficiary's mental capacity to contract or manage his or 
her own affairs.  38 C.F.R. § 3.353(b)(3).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

Competency Analysis

In this case, the February 2008 rating decision on appeal 
found the Veteran to be incompetent for VA purposes.  The 
Veteran contends that he should have control over his own 
funds, and that this would allow him to live as independently 
as possible.  He implicitly argues that his schizophrenia is 
essentially under control and that, therefore, he should be 
permitted to manage his own funds.  A review of the record 
reveals that the Veteran has rendered testimony and submitted 
statements regarding his assertions of competency and this is 
the only evidence in recent years in support of the Veteran's 
contention that he is competent.  While these lay assertions 
are competent evidence regarding symptoms that Veteran 
experiences, they are not competent medical evidence on the 
relevant medical questions in this case.  Zang v. Brown, 8 
Vet. App. 246 (1995); see also Moray v Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This 
is because he is a layperson is generally not considered 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  

In this Veteran's case, a May 1965 rating decision granted 
service connection for schizophrenia and assigned an initial 
100 percent disability evaluation.  Also, service connection 
was granted for residuals of a fracture of the left 4th 
finger, which was assigned an initial noncompensable 
evaluation.  These grants were made effective August 18, 
1964.  The 100 percent schedular rating has remained in 
effect since that time and is now protected.  See 38 U.S.C.A. 
§ 110 (West 2002) and 
38 C.F.R. § 3.951(b) (2009). 

The record shows that the Veteran has been treated 
extensively for many years of his chronic schizophrenia and 
that he was hospitalized on many occasions for that disorder.  
An October 1964 statement from the Veteran's father indicates 
that the Veteran had graduated from Wharton School of Finance 
in 1955 with a Bachelor of Science degree in Economics.  On 
VA psychiatric examination in August 1966 the Veteran 
reported having worked for a short time for his father 
performing bookkeeping but had not done so in the past 3 or 4 
years.  

More recently, following VA hospital admission in March 2007 
for schizophrenia, an April 2007 statement from a VA 
physician indicated that the Veteran had significant 
cognitive deficits which were multi-factorial, including a 
vascular component.  The examiner's opinion was that, due to 
these deficits, the Veteran was not able to make educated 
decisions about himself, and needed the assistance of a 
guardian.  The examiner also noted that the Veteran was 
treated with medication for dementia, but observed that, 
while medication might only halt some of the progression of 
the illness, it could not cure the dementia.  An April 2007 
CT scan of the head found evidence suggesting chronic 
ischemic disease.  

In August 2007 the Acting Veterans Service Center Manager 
wrote the Veteran stating that information had been received 
indicating that he needed help handling his VA benefits, so a 
decision had to be made concerning his competency.  The 
letter advised the Veteran that he could submit any evidence 
he wished, and that he had the right to a personal hearing 
and the right to representation by a veterans service 
organization or an attorney.  

An August 2007 Report of Contact indicates that the Veteran 
had resided at the VA Medical Center in Leeds, Massachusetts, 
since April 2007.  

The Veteran testified before a Decision Review Officer in 
November 2007 and with him was a person from the Veteran's 
Service Center.  The Veteran stated that he was residing in a 
hospital because the police had sent him there to see if he 
was alright.  He was making arrangements with people at the 
hospital to find a place to live.  He reported that he worked 
in horticulture, had a "CMA," and his last paycheck had 
been for $26.00 for two weeks work.  He also reported that he 
had his own personal checking account, that he had made 
payments to his wife's nursing home but was behind on 
payments, and, otherwise, he was not behind in paying his 
bills.  

VA outpatient treatment records from January to March 2009 
reflect that in January 2009 the Veteran's affect was 
constricted.  He appeared to have a second agenda.  His 
answers and remarks were terse and evasive.  He was also 
intrusive.  He continued to insist that he was getting a 
driver's license.  The fact that his record indicated that it 
was not safe for him to drive was discussed with him.  He was 
independent in his activities of daily living and compliant 
with his medication regime.  He had been assigned a 
conservator by VA and that person was attempting to become 
the Veteran's payee for Social Security compensation because 
the Veteran was a frivolous spender and had a history of 
excessive spending and debt.  Later in January 2009 it was 
noted that the Veteran's decision making and thought 
processing did not appear to be stable enough to support his 
request for license renewal, and renewal of his license was 
not to be recommended.  In March 2009 his answers to 
questions were again superficial.  He appeared preoccupied 
and secretive.  He was seen sitting in the lobby counting 
what appeared to be a good amount of bills.  

The Board has considered the Veteran's contentions, and is 
cognizant of the Veteran's extensive education in economics, 
and limited experience in bookkeeping.  However, he has a 
protected schedular rating of 100 percent for service-
connected schizophrenia.  Even this, alone, was not the 
reason he was found incompetent.  Rather, it is the fact that 
his service-connected psychiatric disorder is now compounded 
by nonservice-connected dementia, at least part of which is 
due to non-service-connected vascular etiology, that he has 
been found incompetent.  

No additional information has been submitted from the 
Veterans Service Center Manager suggesting that the Veteran 
is competent.  Rather, the fact that the Veteran's custodian 
has sought to become responsible for also receiving and 
disbursing the Veteran's compensation received from the 
Social Security Administration argues against there being any 
additional information that favors a finding of competency.  
Likewise, the information that there should be no 
recommendation that he be given a driver's license also 
argues against a finding of competency.  

Here, the only medical opinion on file is by a VA physician 
which stated that the Veteran was incompetent.  Moreover, 
this assessment represents the singular definitive opinion in 
the record of the Veteran's competency, that is, there is no 
contradictory medical evidence or opinion on file.  

In summary, due to the relatively high probative value of the 
opinion of a VA physician and, which is supported by a CT 
scan revealing evidence of dementia, in the context of a 
protected 100 percent schedular rating for schizophrenia, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran is competent. 

The weight of the evidence shows that, because of the 
Veteran's service-connected schizophrenia and nonservice-
connected dementia, he lacks the mental capacity to contact 
or manage his own affairs including disbursement of funds 
without limitation.  For these reasons, the Board finds that 
the Veteran is incompetent for VA purposes.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against a finding of competency, and the appeal must be 
denied.  Because the preponderance of the evidence is against 
a finding of competency, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

The Veteran is incompetent for VA purposes; the appeal is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


